NUMBER 13-13-00664-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROBERT PEREZ,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 1
                   of Victoria County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Robert Perez, attempted to perfect an appeal from a conviction for

driving while intoxicated. We dismiss the appeal for want of jurisdiction.

      Sentence in this matter was imposed on August 26, 2013, counsel filed a motion

for new trial on September 26, 2013, and notice of appeal was filed on November 26,

2013. On December 6, 2013, the Clerk of this Court notified appellant that it appeared
that the appeal was not timely perfected. Appellant was advised that the appeal would

be dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. Appellant has not filed a response to the Court’s directive.

        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

        Appellant timely filed a motion for new trial. Therefore, his notice of appeal was

due to have been filed on or before November 25, 20131. See TEX. R. APP. P. 26.2(a)(2).

Although appellant filed a notice of appeal within the fifteen day time period, he did not file

a motion for extension of time to file his notice of appeal as permitted by Texas Rule of

Appellate Procedure 26.3.

        This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the


1
  Because the thirtieth day fell on a Sunday, appellant had until the following Monday, November 25, 2013
to file the notice of appeal. See TEX. R. APP. P. 4.1.
                                                   2
appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                                     PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of February, 2013.




                                            3